DETAILED ACTION
This is a notice of allowance in response to the after final response filed 01/06/2022 and the terminal disclaimer filed 01/06/2022.
	
Status of Claims
Claims 2-4, 7-10, 12, 13, 18, 20, 30, 32, and 33 are pending;
Claims 1, 5, 6, 11, 14-17, 19, 21-29, 31, and 34 have been cancelled; claims 2-4, 7-9, and 33 are currently amended; claims 10, 18, 20, 30, and 32 were previously presented; claims 12 and 13 are original;
Claims 2-4, 7-10, 12, 13, 18, 20, 30, 32, and 33 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Stewart (US 10,921,096 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the nonstatutory double patenting rejections, relying on Stewart (US 10,921,096 B2) and set forth in the Office action mailed 09/07/2021, are hereby withdrawn.

Response after Final Action
The after final response filed 01/06/2022 in reply to the Office action mailed 09/07/2021 is hereby entered.

Allowable Subject Matter
Claims 2-4, 7-10, 12, 13, 18, 20, 30, 32, and 33, filed 01/06/2022, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a mounting system as specified in claim 9 or claim 33.  Relevant references include Rotar (US 4,668,143).
As similarly presented on pages 3 and 4 of the Office action mailed 05/19/2021, Rotar discloses a mounting and fastening system but does not disclose "[a] mounting system, comprising: a first component including a first outboard surface and a threaded hole recessed from the first outboard surface and having a threaded hole axis; a second component including a second inboard surface facing the first outboard surface of the first component, a second outboard surface, and a second tapered surface extending between the second outboard and inboard surfaces and tapering in an axially inboard and radially inward direction… wherein the mounting and fastening system is configured to adapt mounting of the second component with respect to the first component such that the tapered outward surface of the mounting adapter cooperates with the second tapered surface of the second component and such that the adapter inboard surface of the mounting adapter faces the first outboard surface of the first component" in combination with the rest of the limitations in claim 9.  There is no teaching, motivation, as a whole as specified in claim 9.  Therefore, claim 9 and claims dependent therefrom (i.e., claims 2-4, 7-10, 12, 13, 18, 20, 30, 32) are allowable in the Examiner's opinions.
Claim 33 recites all limitations of claim 9 and, therefore, is similarly allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631